PER CURIAM.
The wife appeals several of the financial aspects and property distribution awards fashioned by the trial judge in the judgment which dissolved the brief marriage of the parties. We are required to review the judgment as a whole, and not the separate remedies used by the trial judge to achieve equity between the parties. Based on our review of the record we find that the trial judge did not abuse the broad discretion accorded trial judges by Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Therefore, we affirm.
OTT, C.J., and DANAHY and CAMPBELL, JJ., concur.